                    IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF NEBRASKA

UNITED STATES OF AMERICA,                   )
                                            )
                    Plaintiff,              )                8:18CR76
                                            )
      vs.                                   )
                                            )
JOHN J. NICHOLS,                            )                  ORDER
                                            )
                    Defendant.              )


      This matter is before the court on the joint Motion to Continue Trial [57]. Counsel
informs the court that plea negotiations and discovery are ongoing. For good cause
shown,

      IT IS ORDERED that the Motion to Continue Trial [57] is granted, as follows:

      1. The jury trial, now set for February 4, 2019, is continued to March 18, 2019.

      2. In accordance with 18 U.S.C. § 3161(h)(7)(A), the court finds that the ends of
         justice will be served by granting this continuance and outweigh the interests
         of the public and the defendant in a speedy trial. Any additional time arising as
         a result of the granting of this motion, that is, the time between today’s date
         and March 18, 2019, shall be deemed excludable time in any computation of
         time under the requirement of the Speedy Trial Act. Failure to grant a
         continuance would deny counsel the reasonable time necessary for effective
         preparation, taking into account the exercise of due diligence. 18 U.S.C. §
         3161(h)(7)(A) & (B)(iv).

      3. No further continuances will be granted without a hearing before the
         undersigned magistrate judge.

      DATED: January 30, 2019.

                                                BY THE COURT:


                                                s/ Michael D. Nelson
                                                United States Magistrate Judge
